 In the Matter of TENNESSEE PACKERS, INC., EMPLOYERandAMALGAM-ATEDMEAT CUTTERS AND BUTCHERWORKMEN OFNORTH AMERICA,AFL, LOCAL #405, PETITIONERCaseNo. 10-RC-701.Decided Novemzber17, 191.9DECISIONANDORDERUpon a petition duly filed, a hearing was held before,John C. Carey,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds, and Gray].Upon the entire record in this case, the Board finds :1.The Employer, a Tennessee Corporation, operates a packingplant in Clarksville, Tennessee.During the period from Januarythrough July 1949, the Employer purchased livestock and other sup-plies of the approximate value of $3,000,000, of which about $1,800,000worth was shipped to its Clarksville plant from outside the State.During the same period it sold processed meats and byproducts forshipped to points outside of State.We find, contrary to the Emplpyer's contention, that it is engagedin commerce within the meaning of the National Labor Relations Act.2'The Employer contends that the hearing officer erred(1) in receiving in evidence thepetition filed herein because it did not give the "number of employees supporting thepetition"as required by the Board rules,but merely contained a statement that such numberwas "over 30%," and (2) in sustaining Petitioner's objection to its question seeking tofind out whether the Petitioner had filed a waiver of its right to file objections in this repre-sentation case based on matters alleged in its pending unfair labor practice charge againstthe Employer.It contends that proper procedure requires that such waiver,if filed by thePetitioner,should be introduced in evidence.We find no merit in the Employer's con-tentions.Both the Petitioner's showing of interest and its filing of a waiver of its unfairlabor practice charge are matters for the administrative determination of the Board, notsubject to litigation at the hearing.Cf.EdgarP.Poise,Inc.,80 NLRB 52 ;King Brooks,Inc.,84 NLRB 652. See alsoS.Haydn&Sons, Inc.,42 NLRB 852.87 NLRB No. 16.90 TENNESSEE PACKERS, INC.912.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.The Petitioner seeks certification for a unit consisting only ofthe production employees and truck drivers, and would exclude themaintenance employees, among whom are also the refrigerator serv-icemen and clean-up men.The Employer contends that the main-tenance employees should be included.The only reason advancedby the Petitioner for their exclusion was that the maintenance em-ployees properly belong within the jurisdiction of other unions, andwill be organized by such unions.These employees enjoy the samebenefits and privileges as- the production employees, are also paidon an hourly rate, and are subject to the same working conditions.As the record discloses no sufficient reason for their exclusion, we find,in accordance with our usual practice, that the maintenance employeesshould be included in the unit.3We therefore find that the, unit sought by the Petitioner, from whichthe maintenance employees are excluded, is not an appropriate bar-gaining unit.It appears that the Petitioner has restricted its organi-zational activity to employees within the narrower unit sought in itspetition, and has not made an adequate showing of interest amongthe employees in the broader production and maintenance unit whichwe have found is appropriate.Therefore we will not direct an elec-tion among the employees in that broader unit, but will dismiss thepetition without prejudice.4ORDERUpon the basis of the foregoing findings, and upon the entire recordin this case, the National Labor Relations Board hereby orders thatthe petition filed herein be, and it hereby is, dismissed withoutprejudice.3McKamie Gas Cleaning Company,80 NLRB 1447;Goodall Company,80 NLRB 562.See alsoA.J.SiresProductsCorporation,83 NLRB 99.4J. TV. Lyons, d/b/a Lyons Auto Supply,86 NLRB 633. See alsoPermdnente MetalsCorporation,82 NLRB 692.